Citation Nr: 0804015	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-28 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus, denied entitlement to 
TDIU, and granted an increased rating of 30 percent for a 
generalized anxiety disorder.

An April 2006 rating decision increased the rating for 
generalized anxiety disorder to 50 percent.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The claims for service connection for hearing loss and 
tinnitus and for TDIU are remand to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's generalized anxiety disorder is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to impairment of short- and 
long-term memory and disturbances of motivation and mood.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent, 
for a generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R.§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2004; rating 
decisions in May 2004, June 2004, February 2005, and April 
2006; and a statements of the case in July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2006 supplemental statement of the 
case.  The veteran received additional notification in June 
2006.  However, the Board finds that issuance of a statement 
of the case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the April 2006 supplemental statement of the 
case.  38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained a 
medical examination in relation to the increased rating 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The record before the Board contains post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
While the veteran did not appeal the original assignment of a 
disability rating for a generalized anxiety disorder, the 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal, that is, since the original 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 50 percent for a 
generalized anxiety disorder.

VA medical records reflect that the veteran underwent a 
psychiatric evaluation in December 2003.  He then complained 
that his nerves had worsened over the past several months.  
He indicated that he was a military policeman in service and 
was targeted by sniper fire while guarding the gate of an 
Army base.  According to his wife, he was withdrawn and 
quiet.  He indicated that he was unable to work due to his 
medical conditions and worried constantly about making ends 
meet.  At times he felt hopeless and helpless.  Upon 
examination, he was alert and coherent.  He had a wringing 
movement of his fingers.  Eye contact was good and speech was 
normal.  He was oriented and memory was intact with some 
deficit in recall and recent events.  His thought process was 
logical and goal-directed and thought content was without 
psychotic symptoms.  He had no delusions or hallucinations, 
or suicidal or homicidal ideation.  His affect was anxious 
with a dysphoric mood.  Insight and judgment were fair.  His 
condition was diagnosed as anxiety disorder r/o (rule out) 
PTSD (post-traumatic stress disorder) with a GAF score of 50.  
The psychiatrist opined that he had a difficulty dealing with 
stress and that his sleep was frequently restless with 
nightmares and intrusive thoughts.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

In April 2004, the veteran reported improvement with his 
nervousness and depression.  His appetite was good but sleep 
was interrupted four to five times per night due in part to 
his COPD (chronic obstructive pulmonary disorder) and dreams.  
On examination, he was alert, pleasant, cooperative, casually 
dressed and well-groomed.  Affect was full with a depressed 
mood.  Speech was normal and eye contact was good.  Thought 
processes were logical and relevant, and thought content was 
without psychotic features or suicidal or homicidal ideation.  
Insight and judgment were intact.  Memory and concentration 
were poor for short-term and recall.  Remote memory was 
"o.k."  The assessment was PTSD/depressed.  His GAF score 
remained at 50.

In May 2004, the veteran underwent a VA mental disorders 
examination.  The examiner noted that his condition had 
improved with recent treatment.  He was anxious and had 
insomnia and nightmares.  His combined physical problems of 
ringing ears, difficulty seeing, and shakes had become a 
burden.  He reported that he was last employed four years ago 
as a gas station attendant, but now stayed at home and had 
difficulty with chores due to his COPD.  He maintained a few 
friendships.  On examination, he was alert and shaky, but was 
adequately groomed and cooperative.  His affect was 
restricted.  Mood was anxious and dysphoric.  Speech was 
normal and eye contact was good.  Thought process was logical 
and relevant and thought content was without psychotic 
features.  He did not have suicidal or homicidal ideation.  
Insight and judgment were fair.  Recent, intermediate, and 
remote memory were intact.  Attention and concentration were 
fair.  His condition was diagnosed as PTSD with a GAF score 
of 40.  The examiner reported that his symptoms had increased 
since he had been unable to work and opined that he was 
moderately impaired both socially and industrially at that 
time.

In July 2004, he reported that his depression and anxiety had 
improved with medication.  However, his medical problems 
including COPD had caused a decrease in the level of his 
daily activities.  On examination, he was alert, pleasant, 
cooperative, and well-groomed.  Affect was full while mood 
was neutral.  Speech was normal with good eye contact.  
Thought processes were logical and relevant and thought 
content was without psychotic features or suicidal and 
homicidal ideation.  Insight, judgment, memory, and 
concentration were intact.  The diagnosis was PTSD with a GAF 
score of 50.

In August 2004, he appeared casually dressed, oriented times 
three, and was cognitively attentive.  Speech was normal and 
behavior was appropriate.

In November 2004, he felt that his medication had improved 
his mood and generally controlled his anxiety.  His appetite 
was fair and generally got along well with his family.  
Objectively, he was alert, pleasant, cooperative and casually 
attired.  Speech was normal with good eye contact.  Thought 
processes were logical and relevant and thought content was 
without psychotic features or suicidal or homicidal ideation.  
Insight, judgment, memory, and concentration were intact.  He 
was assigned a GAF score of 55.

In March 2005, he was alert, cooperative, and causally 
attired.  His affect was bland and his mood was neutral.  
Speech was normal with good eye contact.  Thought processes 
were logical and relevant, and thought content without 
psychotic features or suicidal or homicidal ideation.  
Insight, judgment, memory, and concentration were intact.  
His GAF score was 55.

In August 2005, the veteran reported that his mood was well-
controlled with medication.  He was alert, pleasant, 
cooperative, and casually attired.  His affect was full with 
a euthymic mood.  Speech was normal with good eye contact.  
Thought processes were logical and relevant and thought 
content without psychotic features or suicidal or homicidal 
ideation.  Insight, judgment, memory, and concentration were 
intact.  His GAF score was 56.

In February 2006, he was apprehensive and nervous.  He was 
not depressed, but was frustrated with his hearing loss.  
Objectively, he appeared alert, pleasant, cooperative, and 
well-groomed.  Affect was full with a euthymic mood.  Speech 
was normal and eye contact was good.   Thought processes were 
logical and relevant and thought content was without 
psychotic features or suicidal or homicidal ideation.  
Insight, judgment, memory, and concentration were intact.  
His GAF score was 56.

In March 2006, the veteran underwent a VA PTSD examination.  
The examiner noted that since the May 2004 VA examination his 
symptoms had remained largely unchanged.  He endorsed an 
increased startle response, sleep disturbances, and 
irritability outbursts.  He experienced symptoms such as 
nightmares, flashbacks, intrusive and unwanted thoughts, and 
recollections during the day.  His avoidant symptoms included 
avoidance of discussions about his service; and avoidance of 
people, places, and things that reminded him of service.  
These symptoms varied in frequency and severity from mild to 
moderate.  The examiner indicated that he denied that these 
symptoms affected his employment because he retired in 1999 
secondary to his COPD.  He also endorsed symptoms of 
generalized anxiety including muscle tension, concentration 
problems, sleep disturbance, and excessive worry.  He denied 
any signs or symptoms of mania, panic, OCD (obsessive 
compulsive disorder), or psychosis.  With regard to 
psychosocial changes since his last examination, there had 
been no changes in his occupation.  Similarly, there had been 
no changes in his social environment; he had a good 
relationship with his wife for over thirty-six years and did 
not appear to have any strained relationships with his peers 
or friends.  He also enjoyed leisure pursuits.

On examination, he was well-groomed.  There were no abnormal 
or involuntary movements.  He had good impulse control.  
Speech was normal in rate, volume, and tone.  There was no 
evidence of impaired thought processes or thought content; 
there were no delusions or persistent auditory, visual, or 
tactile hallucinations.  His mood was good and he appeared 
euthymic.  Affect was nervous.  He was oriented in person, 
place, time, and situation.  He was cognitively intact in all 
spheres.  Insight and judgment were also intact.  His 
condition was diagnosed as severe chronic PTSD and 
generalized anxiety disorder.  He was given a GAF score of 55 
based on his psychosocial status.

The Board finds that an evaluation in excess of 50 percent 
for the veteran's service-connected generalized anxiety 
disorder is not warranted.  The March 2006 VA examiner 
indicated that compared to the May 2004 VA examination, his 
symptoms had remained largely unchanged.  The competent 
medical evidence shows that from December 2003 to March 2006, 
eye contact was good with normal speech; thought processes 
were goal-directed and thought content was without psychotic 
symptoms; and insight and judgment were intact.  While 
medical records reflect some deficit in his memory in 
December 2003 and poor memory and concentration in April 
2004, from November 2004 to March 2006 his memory and 
concentration were generally intact.  Here, the competent 
medical evidence shows that his generalized anxiety disorder 
improved from serious to moderate evidenced by a GAF score of 
50 in December 2003 which improved to 55 in March 2006.  
While the May 2004 VA mental disorders examination report 
reflects a GAF score of 40 which indicates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, the findings reported in the report were similar to 
those reported just one month prior in April 2004 at which 
time his GAF score was 50.  In April 2004 and May 2004, his 
speech was normal and eye contact was good.  Thought 
processes were logical and relevant, and thought content was 
without psychotic features or suicidal or homicidal ideation; 
and insight and judgment were intact.  While memory and 
concentration were poor in April 2004, by May 2004 recent, 
intermediate, and remote memory was intact and concentration 
was fair.  The GAF score of 40 assessed in May 2004 is 
inconsistent with similar symptomatology reported during the 
April 2004 examination which warranted a GAF score of 50.  
Here, there is no evidence of any impairment caused by 
suicidal ideation or obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  Therefore, the Board finds that the competent 
medical evidence does not support a rating greater than 50 
percent for a generalized anxiety disorder.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
generalized anxiety disorder.  Neither does the record 
reflect marked interference with his employment solely due to 
his service-connected disability.  Specifically, in March 
2003 he indicated that he was unable to work due to his 
medical conditions and during the March 2006 VA examination 
the veteran denied that symptoms of his generalized anxiety 
disorder affected his employment indicating that he retired 
in 1999 due to his non service-connected COPD.  Here, the 
record does not support a finding that the veteran is 
unemployed due to his generalized anxiety disorder.  For 
these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 50 percent for a generalized anxiety disorder and 
his claim is therefore denied.


ORDER

A rating in excess of 50 percent for a generalized anxiety 
disorder, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

Service medical records include a February 1951 enlistment 
examination which found the veteran's hearing to be 15/15 for 
whispered voice.  In December 1952, he complained of deafness 
in the left ear and a consultation request was made to 
evaluate hearing loss and tinnitus in conjunction with a URI 
(upper respiratory infection).  That same month, he also 
complained of right ear hearing loss and tinnitus and 
diminished hearing of two days' duration.  The veteran's 
hearing was again evaluated using the whisper test in 
December 1952.  The first test revealed right ear hearing at 
2/15, with left ear hearing at 15/15.  A second test revealed 
right ear hearing at 3/15, with left ear hearing at 15/15.  
His hearing was also examined during a psychiatric evaluation 
in February 1953 and hearing acuity was good and the ears 
were clear tympanically.  At separation in March 1953, 
hearing was 15/15 bilaterally for whispered voice.

VA medical records dated in December 2003 and May 2004 show 
complaints of hearing loss and constant ringing in the ears.  
In December 2003, the veteran indicated that he was not in 
combat, but was a military police officer guarding the gates 
of an Army base while being shot at by snipers.  A July 2004 
report notes that a long standing history of bilateral 
sensorineural hearing loss based upon a history of exposure 
to gunfire in service.  He reported tinnitus bilaterally.  An 
audiogram revealed right ear normal hearing through 1 kHz, 
sloping to a mild to severe sensorineural hearing loss, with 
mild to severe sensorineural hearing loss in the left ear.  A 
February 2006 report indicated that a recent audiogram showed 
mild to low frequency sloping to severe high frequency 
sensorineural hearing loss bilaterally without significant 
change to hearing since the last audiogram of July 2004.

The Board finds that a VA examination would be useful to 
determine whether any current hearing loss or tinnitus is 
related to the veteran's service.

Furthermore, the Board finds that the claim for TDIU is 
inextricably intertwined with the claims for increased 
rating.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be noted in the examination report.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any current 
hearing loss is causally related to 
inservice acoustic trauma or 
complaints of impaired hearing.

b)  The examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any current 
tinnitus is causally related to 
inservice acoustic trauma or 
complaints of tinnitus.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


